Citation Nr: 1512290	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  04-36 479	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ankle disability with antalgic gait, to include as secondary to service-connected left hip replacement.

2.  Entitlement to service connection for sleep disturbance, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for restless leg syndrome.

4.  Entitlement to a disability rating greater than 10 percent prior to October 10, 2006, for service-connected status post left hip fracture with left leg shortening; greater than 30 percent for residuals of left hip replacement from December 1, 2007, to January 22, 2014; and greater than 90 percent for residuals of left hip replacement from January 22, 2014.  

5.  Entitlement to a disability rating greater than 10 percent for service-connected left sacroiliac sprain.
6.  Entitlement to a compensable disability rating for service-connected erectile dysfunction.

(The issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $13,304.00 is the subject of a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska, and an October 2005 rating decision by the RO located in Chicago, Illinois.

The Veteran, in pertinent part, presently seeks to reopen a claim of service connection for an ankle disability, previously denied in April 1999.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, new and material evidence must be received.  The Board recognizes that the Veteran has suggested that a bilateral ankle disability may be secondary to a service-connected disability.  However, a new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Consequently, the Board must first determine whether there is new and material evidence to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue is as captioned above.

This matter was previously before the Board in September 2012 and November 2013 at which time it was remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues on appeal had previously included entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for treatment of left sciatic nerve damage.  During the pendency of this appeal, by rating action dated in July 2014, service connection for left sciatica nerve damage was granted with a temporary total disability rating being assigned from June 4, 2002; a separate 10 percent disability rating assigned from August 1,2002; and a noncompensable disability rating assigned from January 22, 2014.  Given that service connection had not previously been in effect, the July 2014 allowance represents a grant of the benefit sought on appeal.  The issue is therefore no longer before the Board.

During the pendency of this appeal, by rating action dated in July 2014, the RO continued a noncompensable disability rating for service-connected erectile dysfunction associated with hypertension.  The RO also denied service connection for restless leg syndrome.  In August 2014, the Veteran filed a notice of disagreement.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, and therefore, as will be discussed below, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

(The issues of an increased disability rating for service-connected erectile dysfunction and service connection for restless leg syndrome are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Service connection for an ankle disability was denied by the RO in April 1999; the Veteran did not submit a timely notice of disagreement and new and material evidence was not received during the relevant appeal period.

2.  Evidence received since the April 1999 RO decision that denied service connection for an ankle disability does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim

3.  The Veteran does not have sleep disturbance that had its onset during active service, that is secondary to a service-connected disability, or that is otherwise related to his period of active service.

4.  Prior to October 10, 2006, the service-connected status post left hip fracture with left leg shortening was manifested by marked pain associated with motion of the hip, which problem resulted in eventual total hip arthroplasty.

5.  From December 1, 2007, to May 1, 2013, the service-connected residuals of left hip replacement were manifested by markedly severe residual weakness, pain, and limitation of motion. 

6.  From May 1, 2013, the service-connected residuals of left hip replacement have been manifested by residual weakness, pain, and limitation of motion requiring the use of crutches. 

7.  The Veteran's left sacroiliac sprain has not been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees, or the combined range of motion of the thoracolumbar spine limited to 120 degrees, or muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis


CONCLUSIONS OF LAW

1.  The unappealed April 1999 rating decision that denied service connection for an ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1998).

2.  The additional evidence received since the April 1999 rating decision that denied service connection for an ankle disability is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for the establishment of service connection for sleep disturbance, to include as secondary to service-connected hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014); 38 C.F.R. § 3.310 (2006).

4.  Prior to October 10, 2006, the criteria for a 40 percent disability rating for service-connected status post left hip fracture with left leg shortening were met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2014).

5.  From December 1, 2007, to May 1, 2013, the criteria for a 70 percent disability rating, for service-connected residuals of left hip replacement were met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2014).

6.  From May 1, 2013, the criteria for a 90 percent disability rating, for service-connected residuals of left hip replacement, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2014).

7.  From May 1, 2013, the criteria for a disability rating greater than 90 percent for service-connected residuals of left hip replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2014).

8.  The criteria for a disability rating greater than 10 percent for service-connected left sacroiliac sprain have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5236 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2004, August 2004, October 2004, January 2005, March 2006, April 2006, November 2006, May 2007, July 2007, February 2008, November 2008, June 2011, December 2012, January 2013, and December 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased compensation claims, the VCAA requirement is generic notice.  The type of evidence needed to substantiate the claim, namely, is evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above-mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

The Veteran was also notified of what evidence and information was necessary to reopen the previously denied claim and to establish entitlement to the underlying claim for the benefit sought on appeal.  See Kent v. Nicholson, 20 Vet App 1 (2006). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in November 2013 in order to provide additional notice, to obtain outstanding treatment records, and to afford the Veteran additional VA examinations.  Thereafter, additional notice was provided to the Veteran, additional treatment records were associated with the claims file, and additional medical opinions were obtained.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty-to-assist and duty-to-notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  (The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2014)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen v. Brown, 7 Vet. App. 439, 448 (1995), it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  38 C.F.R. § 3.310 (2006).)

Ankle Disability

In his initial claim of service connection in September 1998, the Veteran sought service connection for a bilateral ankle disability.  He submitted written comments to denote the dates of treatment in service that included entries for both the right and left ankle.  Service connection was denied by rating action dated in April 1999.

The Veteran did not submit a notice of disagreement within one year of the April 1999 decision.  No relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); cf. 38 C.F.R. § §§ 3.104(a), 3.156(b), 3.160(d), 20.302 (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

At the time of the April 1999 rating decision, the evidence of record included the Veteran's available service treatment records and post-service VA treatment and examination reports.  The service treatment records had shown that in November 1992, the Veteran had been treated after twisting the right ankle while moving furniture.  The assessment was right peroneal strain.  The Veteran's separation report of medical examination showed that clinical evaluation of the lower extremities was within normal limits.  There was no indication of a residual ankle disorder.  

Following service, a bone scan of the lower extremities revealed a stress reaction in the left ankle.  A VA examination report dated in January 1999 provided an assessment of no evidence of a current right ankle condition.  The RO denied service connection in April 1999, concluding that while an ankle sprain had been shown in service, this had been a temporary condition that resolved with treatment, and no permanent residual disability was shown at separation.  The Veteran did not appeal the decision.  

Following the April 1999 rating decision, in October 2004, the Veteran sought to reopen the previously denied claim.  

A VA examination report dated in November 2004 shows that the Veteran asserted that he would experience left ankle pain that would increase after walking a block.  He denied any swelling or locking.  Following examination, the examiner found no objective evidence of pathology.  After reviewing X-rays, which revealed anterior left ankle spur formation, the examiner concluded that such had no bearing on the Veteran's complaints and was not indicative of any service-related pathology.

In correspondence dated in December 2013, the Veteran was provided with notice by the agency of original jurisdiction of the information and evidence necessary to substantiate his claim for service connection for an ankle disability asserted under a secondary service connection theory; of the information and evidence that VA would seek to provide; and of the information and evidence he was expected to provide.  He was specifically given notice that to establish a claim on a secondary basis, he must provide evidence that an ankle disability either (a) was caused by, or (b) aggravated (permanently worsened) by a service-connected disability.  The Veteran did not provide any additional medical evidence in support of his claim under either theory.

The newly submitted evidence includes various lay statements from the Veteran suggesting that the asserted disability was either manifested in service or secondary to a service-connected disability.

The Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for an ankle disability.  While the additional medical treatment records showed that the Veteran reported intermittent ankle pain, examination of the ankles since April 1999 was consistently within normal limits.  The additional evidence presented since April 1999 has not shown that the Veteran has a current ankle disability, and without evidence of such there can be no valid claim of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the additional statements of the Veteran as to the onset and continuity of symptoms.  Nevertheless, the lay evidence does not establish that the Veteran has developed a current ankle disability as a result of service or a service-connected disability.  In this regard, pain alone is not a disability for the purpose of VA disability compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted).

As such, while the Veteran has presented new evidence in support of his claim, it is not considered material as it does not bear directly and substantially upon the specific matter under consideration, specifically the establishment of a current ankle disability linked to service or to a service-connected disability.  The newly submitted evidence is either merely cumulative of previously submitted evidence or not so significant that it must be addressed in order to fairly decide the merits of the claim.  Accordingly, such evidence does not bear directly and substantially upon the specific matter under consideration and is not so significant that it must be considered in order to fairly decide the merits of the claim.

Sleep Disturbance

The Veteran asserts that he has sleep disturbance that is manifested as a result of his period of active service, or in the alternative as secondary to his service-connected hypertension.

A review of the Veteran's service treatment records reveals that those records do not include a diagnosis, treatment, or any other findings of any sleep disturbance during his period of active service.

Private outpatient treatment records from Cardiology Consultants dated in September 2007 note that the Veteran was concerned about having sleep apnea. 

Private treatment records from St. Elizabeth's Hospital dated in November 2007 show that the Veteran underwent sleep testing and was found to have severe obstructive sleep apnea.

Private outpatient treatment records from B. A. Sudholt, M.D., dated from October 2007 to December 2007, show that the Veteran reported a 20-year history of disrupted sleep pattern.  Dr. Sudholt also noted a history of hypertension since 1991, that the Veteran was a snorer, and that snoring and hypertension were risk factors for sleep apnea.

A VA examination report dated in May 2013 shows that the Veteran was diagnosed with obstructive sleep apnea.  The VA examiner concluded that the obstructive sleep apnea was less likely than not incurred in or caused by service because, in reviewing the records there were no clinical entries regarding any symptoms suggestive of sleep apnea during his time in service.  It was further noted that on retirement physical examination in March 1998, the Veteran had answered "no" to "frequent trouble sleeping."  As there was no evidence of a sleep disorder during service, sleep apnea was less likely than not incurred in or caused by service.  The VA examiner, however, did not consider the Veteran's statements as to his 20-year history of sleep disturbance as reiterated by Dr. Sudholt.  

The May 2013 VA examiner also opined that the obstructive sleep apnea was less likely than not proximately due to or the result of a service-connected disability.  The examiner listed all the service-connected disabilities and stated that sleep apnea was caused by an anatomic abnormality of the airway with narrowing and obstruction during sleep.  The examiner added that none of his service-connected disabilities would cause narrowing of the airway during sleep, therefore, sleep apnea was less likely than not proximately due to or the result of a service-connected disability.  The examiner also provided the same explanation in concluding that none of the service-connected disabilities aggravated the obstructive sleep apnea.  In providing reasons for the expressed opinions, however, the examiner did not discuss the prior medical evidence potentially in favor of the Veteran's claim, to specifically include the medical records from Dr. Sudholt, which suggested that the Veteran's history of snoring and hypertension were risk factors for sleep apnea.  In light of the foregoing, in November 2013, the Board requested that the record be supplemented with an additional medical opinion.

A VA examination report dated in February 2014 shows that the Veteran was diagnosed with obstructive sleep apnea.  The VA examiner opined that it was less likely than not that the current diagnosis of obstructive sleep apnea was due to an event or injury, or to a service-connected disability.  The VA examiner explained that the Veteran had not been diagnosed with sleep apnea until November 2007, and it would be impossible to determine how long he had sleep apnea before diagnosis, since symptoms were not a reliable indicator of sleep apnea.  The examiner reiterated that the Veteran's statements regarding onset and continuity had been considered.  Further, the VA examiner concluded that the service-connected disabilities had not affected his airway, or caused obstruction.  The examiner explained that hypertension did not cause sleep apnea, nor did it, or the medication used to treat it, aggravate the sleep apnea.  The examiner added that the service-connected disabilities did not involve the neck.

Having considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for sleep disturbance.  As noted above, there is no medical evidence the Veteran was diagnosed with sleep disturbance in service.  There is no evidence of sleep disturbance after service until 2007, almost 10 years following separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the February 2014 opinion of the VA examiner as it was definitive, based upon a review of the Veteran's entire claims file and post-service diagnostic studies, and supported by detailed explanation regarding pathology of his current problems.  As such, the opinion is found to carry significant probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  While the Board recognizes the statement of Dr. Sudholt that hypertension was a risk factor for sleep apnea, this statement was considered and rebutted by the VA examiner with a well-reasoned explanation.  Dr. Sudholt did not support his statement with any kind of clinical evidence or supporting medical information.  As such, the Board finds that the statement lacks significant probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The VA examiner fairly considered all the evidence, and his opinion may be accepted as an adequate statement of the reasons and bases for a decision.  The Veteran has not provided any competent medical evidence to contradict the opinion of the VA examiner or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes competent assertions of the Veteran.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Accordingly, the Veteran's claim of entitlement to service connection for sleep disturbance must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

Left Hip

The Veteran's claim for an increased disability rating for the service-connected left hip disability was received by the RO on July 7, 2004.  He has asserted that his service-connected left hip disorder is more disabling than reflected by the assigned disability ratings.  Historically, a VA radiologic examination report dated in August 1998 shows that the Veteran had experienced multiple fractures of his pelvis during service, wherein he had been hospitalized with pins and cables and been bedridden for four months.  He continued to experience chronic increasing pelvic pain.

Disorders of the hips are rated under Diagnostic Codes 5250 through 5255 of 38 C.F.R. § 4.71a (2014).  Hip flexion is measured from zero degrees to 125 degrees; abduction is measured from zero degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Prior to October 10, 2006, the Veteran's left hip disability was rated as 10 percent disabling for service-connected status post left hip fracture with left leg shortening, under Diagnostic Code 5275-5252.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5275 provides the rating criteria for shortening of bones of the left lower extremity as a result of the left hip replacement surgery.  A 10 percent disability rating under Diagnostic Code 5275 is warranted if one of the extremities is between 11/4 to 2 inches shorter than the other extremity.

Diagnostic Code 5252 provides the rating criteria for limitation of flexion of the thigh.  A 10 percent disability rating is assigned with flexion limited to 45 degrees; a 20 percent disability rating is assigned with flexion limited to 30 degrees; a 30 percent disability rating is assigned with flexion limited to 20 degrees; and a 40 percent disability rating is assigned with flexion limited to 10 degrees.

Disorders of the hip may also be rated under the following diagnostic code provisions as appropriate.  

Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent disability rating is assigned with extension limited to 5 degrees.  

Under Diagnostic Code 5253 (impairment of the thigh), a 10 percent disability rating is warranted for limitation of abduction of the thigh such that the legs cannot be crossed, or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent disability rating requires limitation of abduction with motion lost beyond 10 degrees.

Under Diagnostic Code 5255 (impairment of the femur), malunion of the femur warrants a 10 percent disability rating with slight knee or hip disability; a 20 percent disability rating with moderate knee or hip disability; and 30 percent disability rating with marked knee or hip disability.

Following left hip replacement surgery (October 10, 2006), the Veteran's residuals have been rated at 30 percent from December 1, 2007, to January 22, 2014; and at 90 percent from January 22, 2014, under Diagnostic Code 5054.  Under this diagnostic code provision, a 100 percent disability rating is assigned for one year following prosthetic replacement of the hip.  Thereafter, a 90 percent disability rating can be assigned with painful motion or weakness such as to require the use of crutches.  A 70 percent disability rating is assigned for markedly severe residual weakness, pain, or limited motion.  A 50 percent disability rating is assigned for moderately severe residual weakness, pain, or limited motion.  The minimum disability rating to be assigned following prosthetic replacement of the hip is 30 percent.

Left Hip Prior to October 10, 2006

Private outpatient treatment records from the Saint Louis University Health Sciences Center dated from October 2003 to April 2004 show intermittent treatment for reported left hip pain radiating to the low back.  Assessments included trochanteric bursitis and posttraumatic left hip arthritis.

A VA examination report dated in July 2004 shows a history of an in-service left hip fracture.  He described increased left hip pain coupled with radiating sacroiliac pain.  He indicated that he would experience flare-ups approximately three times per week and that he would use over-the-counter pain medication on a regular basis.  He described that the background level of pain would range from six to eight on a scale of 10, with an increase to a nine during flare-ups.  Significant arthritis of the left hip was noted.  He added that he could not walk long distances, no longer jogged, and would avoid stairs.  Physical examination revealed 100 degrees of left hip flexion and 25 degrees of abduction with marked increase in pain on repetitive use on more than three occasions.  The diagnosis was fracture of the left acetabulum.  Recent radiological evidence of marked traumatic arthritis was indicated.  Pain and spasm of the sciatic distribution was also indicated.  The left hip residuals were said to cause pain and some decrease in activities of daily living.

A VA examination report dated in November 2004 shows that Veteran reported increased left hip symptoms, as well as a shortness of the left leg and sciatic nerve symptoms as a result of the left hip fracture.  The examiner provided a complete history of the Veteran's left hip disability.  The examiner referenced a 2003 VA examination that had revealed 90 degrees of left hip flexion, full extension, 45 degrees of abduction, 50 degrees of external rotation, and 20 degrees of internal rotation with pain.  This examination was noted to have revealed 105 degrees of left hip flexion, 20 degrees of external rotation, and 10 degrees of internal rotation.  Some groin pain and tenderness over the left greater trochanter were also noted.  The Veteran reported constant left hip pain, that would increase when getting in and out of a car or the shower.  He added that his left leg would give way when standing, and that this had increased over the preceding three years.  He also estimated that his left hip pain was a constant eight on a scale of 10, for which he would take medication.  Physical examination revealed that the left pelvis was slightly low which was the result of a very mild leg length discrepancy of 1.0 centimeter (0.39 inch).  The left thigh measured 42.5 centimeters (as opposed to 44.0 on the right) and the left calf measured 36.0 centimeters (as opposed to 37.0 on the right) in circumference.  Range of motion of the hip was 80 degrees of left hip flexion, zero degrees of extension, 20 degrees of adduction, 40 degrees of abduction, 30 degrees of external rotation, and 10 degrees of internal rotation.  The diagnosis, in pertinent part, was fractured left pelvis and left acetabulum (hip).  There was also left sacroiliac sprain secondary to pelvic fracture.  

Outpatient treatment records from the William Beaumont Army Medical Center dated in November 2005 and January 2006 show that the Veteran reported daily ongoing pain related to the left hip.  The left hip was difficult to examine secondary to diffuse pain over the hip and guarding.  While supine, the Veteran would only lift the leg to 30 degrees, but could flex to 90 degrees with sitting.  Internal rotation was to 10 degrees and external rotation was to 20 degrees.  There was positive cross leg raise and negative straight leg raise.  Sensation was grossly intact.  The Veteran was referred for epidural injection and, if no relief, for surgical consultation.  

A private medical record from S. Spangler, M.D., dated October 2, 2006, shows that the Veteran failed conservative treatment and wished to proceed with total left hip arthroplasty.  He was said to be ambulating on a cane and had balance issues.  He had difficulty getting in and out of a car and in and out of a shower.  He would wake up at night secondary to pain and had difficulty ambulating up and down stairs.  The left leg was about 0.5 centimeter shorter than the right.  He was also having low back pain.  He had undergone epidural steroid injections with minimal relief.  Physical examination revealed tenderness to palpation in the groin.  He had significant limitation of hip range of motion with pain at end range.  He had five degrees of external rotation, 30 degrees of internal rotation, and 105 degrees of hip flexion.   He ambulated with a marked antalgic gait.

An operative report from the DePaul Health Center dated October 10, 2006, shows that the Veteran underwent a left total hip arthroplasty as a result of left hip osteoarthritis.

Having considered the evidence of record, the Board finds that prior to October 10, 2006, and resolving reasonable doubt in the Veteran's favor, the Veteran's left hip symptoms most closely approximate the criteria for the assignment of a 40 percent disability rating.

In this regard, in July 2004 and November 2004, the Veteran was noted to have significant arthritis of the left hip.  His background pain reached eight on a scale of 10, and would increase to 9 on a scale of 10 during flare-ups.  The Veteran's leg would reportedly give way when standing.  By 2006, the Veteran's pain was so severe that epidural steroid injections provided no relief.  The Veteran was ambulating with a cane and had developed balance issues.  Examination in October 2006 noted significant limitation of hip range of motion with pain at end range.  The Veteran's symptoms were of such severity that left total arthroplasty was required.  

While the Veteran did not meet the criteria for an increased disability rating under the respective limitation of motion diagnostic codes, the medical evidence of record has established that there was consistently marked increase in pain on repetitive use of the left hip joint.  As such, the Board resolves reasonable doubt in the Veteran's favor and finds that the marked pain associated with range of motion the left hip reflects a marked degree of impairment manifested by pain, weakened movement, excess fatigability, or incoordination, particularly during flare-ups, throughout this period on appeal.  Per DeLuca and Mitchell, this is sufficient medical evidence to show the Veteran's functional impairment and limitation of motion for rating purposes rendered the Veteran seriously disabled and approximates the criteria for a 40 percent disability rating under Diagnostic Code 5252 for limitation of motion of the left thigh.

The Board has considered all potentially applicable diagnostic code provisions and finds no basis to assign a disability rating higher than the 40 percent being awarded herein.  In this regard, the medical evidence of record has never demonstrated ankylosis of the left hip, a flail left hip joint, or nonunion of the left femur.  As such, a higher disability rating under Diagnostic Codes 5250, 5254, or 5255 is not warranted.  Similarly, the shortening of the Veteran's left lower extremity has never been shown to warrant a compensable rating, therefore, disability rating higher than the 40 percent being awarded herein is not warranted.

Left Hip From December 1, 2007

By rating action dated in November 2006, the Veteran was awarded a total disability rating of 100 percent from October 10, 2006, until December 1, 2007.  A 30 percent disability rating was assigned under Diagnostic Code 5054, effective as of December 1, 2007.

A VA General Medical Examination report dated in October 2007 shows that the Veteran had undergone a total left hip replacement on October 10, 2006.  He described chronic discomfort of a seven on a scale of 10 on the left, that would increase with sitting in one spot longer than 60 minutes or standing and walking with his cane for longer than 20 minutes.  He was not taking narcotic medication for his pain.  Physical examination of the left hip revealed that he had a curvilinear incision over the proximal lateral aspect of the left hip.  Range-of-motion testing revealed 75 degrees of flexion, 10 degrees of extension, 10 degrees of internal rotation, 12 degrees of external rotation, 10 degrees of abduction, and 5 degrees of adduction.  Pain and stiffness identified limits and functionality of motion.  The left hip was not additionally reduced by repetitive motion.  The Veteran's gait was antalgic and he was resilient on a single point cane held in the right hand.  The diagnosis was status post left hip replacement.

A VA examination report dated in March 2008 shows that the Veteran reported a chronic level of discomfort in the left hip and thigh.  Prior left hip and thigh radiological studies had not shown any loosening or inappropriate position of the prosthetic.  Physical examination revealed range of motion of the left hip of 69 degrees of flexion, 11 degrees of extension, 10 degrees of internal rotation, 13 degrees of external rotation, 9 degrees of abduction, and 5 degrees of adduction.   Repeated range-of-motion testing did not show additional functional loss.  There was some element of fatigability, but not of weakness or incoordination.

A private medical record from J. S. VanRyn, M.D., dated in November 2008, shows that the Veteran reported trying to do some light bicycling to keep the hip in shape, but that he still had quite a bit of soreness in the hemipelvis region; with pain down his leg with neuropathy.  He noticed a leg length inequality.  He had pain down the side from his meralgia paresthetica as a residual from his hip replacement.  He still had fairly limited sitting tolerance, maybe about 30 minutes, and limited standing and walking tolerance.  The diagnosis was status post pelvic and acetabular fracture which led to degenerative arthritis of the hip and sacroiliac joint and lumbar degenerative disc disease, now status post left total hip replacement; meralgia paresthetica as a complication of his replacement; and left leg sciatica and neuropathy, also complications from fracture and degenerative disc disease.  Dr. VanRyn concluded that because of the combination of the above-noted medical problems, the Veteran could not sit for more than 30 minutes, and could not do any work requiring any kind of standing, walking, bending, lifting, or twisting.  

A private medical record from K. Reinert, M.D., dated in November 2008, shows that the Veteran, in pertinent part, was assessed with severe degenerative joint disease, status post left total hip replacement.  

A VA examination report dated in May 2013 shows that the Veteran reported having increased pain in the left hip.  He described constant left hip pain all day with stiffening after driving, sitting, or sleeping.  He added that he was able to walk about one half block before having to rest his left hip.  Physical examination revealed range of motion of the left hip of 85 degrees of flexion, with pain beginning at 75 degrees; greater than five degrees of extension; 25 degrees of internal rotation, with pain beginning at 20 degrees; 10 degrees of external rotation, with pain beginning at 5 degrees; 35 degrees of abduction, with pain beginning at 30 degrees; and 10 degrees of adduction, with pain beginning at five degrees.   There was no increased pain or decreased range of motion with repetitive movements.  Muscle strength was within normal limits, and there was no ankylosis.  There was no malunion or nonunion of the femur, flail joint, or leg length discrepancy.  Chronic residuals of the left hip replacement surgery were said to consist of severe painful motion or other weakness.  The Veteran was said to use a cane for constant assistance due to left hip pain.  The examiner indicated that the Veteran's left hip disability impacted his functioning such that he would not be able to perform physically demanding work with limitations standing, walking, and constant need of a cane.  Leg length was measured at 89 centimeters, bilaterally.  The diagnosis was status post left hip fracture, status post total hip replacement.

A VA spine examination report dated May 1, 2013, shows that the Veteran was said to use constant crutches to ambulate, mainly for left hip pain.

In reviewing the evidence of record, the Board finds that the evidence is at the least in equipoise as to whether an increased disability rating of 70 percent is warranted for the Veteran's left hip replacement for the rating period from December 1, 2007, to May 1, 2013.  As indicated above, as a result of the Veteran's total left hip replacement, his disability is rated under Diagnostic Code 5054.  In this regard, all examinations of the Veteran following the left hip surgery show that he has had less range of motion of the left hip than before the surgery.  There was evidence of constant pain, stiffness, and fatigability.  In May 2013, the residuals were described as being manifested by severe painful motion and weakness.  The Veteran has required the constant use of a cane for ambulation, and he has been prevented from engaging in physically demanding work.  As such, the Board finds that the evidence supports a 70 percent disability rating for postoperative total left hip replacement for the period from December 1, 2007, to May 1, 2013, as the symptoms are best described as markedly severe residual weakness, pain, and limitation of motion.  

The Board further finds that while the Veteran's condition most nearly approximates the rating criteria for a 70 percent disability rating, the medical evidence does not indicate that he required the use of crutches to ambulate prior to May 1, 2013, such that a 90 percent disability rating would be warranted. 

In light of the May 1, 2013, VA spine examination report that demonstrates that the Veteran used constant crutches to ambulate, mainly for left hip pain, the Board finds that a 90 percent disability rating is warranted as of May 1, 2013.  The preponderance of the evidence is against a disability rating greater than 90 percent. This award represents the highest disability rating provided for impairment related to a hip replacement; there are no schedular criteria for a disability rating greater than 90 percent.  

By rating action dated in July 2014, the Veteran's service connected left hip disability was awarded an increased 90 percent disability rating, effective as of January 22, 2014.

A VA examination report dated January 22, 2014, shows that the Veteran described constant left hip pain that was an eight in severity on a scale of 10.  He used medication regularly as needed.  Nothing was said to relieve the pain, and he would only get approximately two hours of sleep nightly.  Physical examination revealed range of motion of the left hip of 70 degrees of flexion, with pain beginning at 50 degrees; and 40 degrees of extension; 25 degrees of internal rotation, with pain beginning at 20 degrees.  There was less movement and pain following repetitive motion.  Muscle strength was within normal limits, and there was no ankylosis.  There was no malunion or nonunion of the femur, flail joint, or leg length discrepancy.  The Veteran was said to use Canadian crutches for constant assistance due to left hip pain.  The examiner indicated that the Veteran's left hip disability impacted his ability to work.  The diagnosis was status post left hip fracture, status post total hip replacement for posttraumatic degenerative joint disease; and meralgia paresthetica.  The examiner added that the meralgia paresthetica was not likely due to the hip injury.

The currently assigned 90 percent disability rating for painful motion or weakness such as to require the use of crutches represents the highest disability rating provided for impairment related to a hip replacement.  The Veteran has also been awarded special monthly compensation under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i).  There are no other schedular criteria for a disability rating greater than 90 percent.  As such, a schedular disability rating greater than 90 percent would not be appropriate.  

Left Sacroiliac Sprain

The Veteran's left sacroiliac sprain has been rated as 10 percent disabling under Diagnostic Code 5236 which provides the rating criteria for sacroiliac injury and weakness.  The Board notes that service connection for herniated disc of the lumbosacral spine status post laminectomy has not been established.  As such, symptoms associated with that distinct disability will not be addressed.  Additionally, the Board notes that in July 2014, the RO awarded a separate disability rating for left sciatica nerve damage under Diagnostic Code 8720 which provides the rating criteria for neuralgia of the sciatic nerve.  As the Veteran has not expressed disagreement with the initial award of the assigned separate rating, this issues also will not be addressed.  

The Veteran's left sacroiliac  sprain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The General Rating Formula pertinent to the lumbosacral spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right later rotation is zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

A VA examination report dated in September 2004 shows that the Veteran reported a history of sacroiliac pain associated with his service-connected left hip disability.  Physical examination of the lumbar spine revealed 70 degrees of forward flexion, with pain at 40 degrees; 30 degrees of extension; 30 degrees of right and left lateral flexion; 30 degrees of left lateral rotation; and 35 degrees of right lateral rotation.  The diagnosis was sacroiliac injury and weakness.  There was significant pain palpated on the musculoskeletal system, particularly the left lumbar musculature.  

Outpatient treatment records from the William Beaumont Army Medical Center dated in September 2004 show that the Veteran was treated for ongoing low back pain.  Sacroiliac joint examination revealed tenderness in the left sacroiliac joint.  Patrick's test was positive for left sacroiliac joint pain.  The diagnoses included lumbar degenerative joint disease with left L5-S1 radiculopathy.

A VA examination report dated in November 2004 shows that the Veteran reported continued low back pain.  Physical examination of the lumbar spine revealed 60 degrees of forward flexion; 30 degrees of extension; 10 degrees of right lateral bend; 15 degrees of left lateral bend; and 30 degrees of right and left lateral rotation.  There was tenderness to palpation in the left paravertebral muscles, left gluteal area, and over the left greater trochanter.  The diagnosis was left sacroiliac sprain secondary to pelvic fracture and lumbar laminectomy left L5-S1 (for which service connection has not been established).

Outpatient treatment records from the William Beaumont Army Medical Center dated in May 2006 show that the Veteran was treated for L4-5 symptoms and radicular low back pain for which he underwent a lumbar epidural steroid injection.  There was no indication of treatment for left sacroiliac symptoms.

Outpatient treatment records from the William Beaumont Army Medical Center dated from May 2007 through August 2007 show that the Veteran reported ongoing low back pain.  Sacroiliac joint examination revealed tenderness in the bilateral sacroiliac joint regions.  Patrick's test was negative on the right.  The diagnoses included lumbar degenerative joint disease and myofascial pain.

A VA general medical examination dated in October 2007 shows that range of motion studies of the low back were compromised due to pain.  The Veteran did have straightening of the lumbar lordosis. 

A VA examination report dated in May 2013 shows that the Veteran reported daily back pain.  He denied any radiation to the legs, or numbness or tingling of the legs.  He did describe decreased sensation to the left lateral leg on examination.  Physical examination of the lumbar spine revealed 70 degrees of forward flexion; 30 degrees of extension; 30 degrees of right and lateral flexion; and 30 degrees of right and left lateral rotation.  Repetitive use testing elicited the same results without additional limitation of motion or functional impairment.  There was bilateral paraspinal muscle tenderness.  Muscle strength was within normal limits.  Straight leg raising was negative.  There was moderate radiculopathy to the left lower extremity involving the left sciatic nerve.  There were no other neurological findings, such as bowel or bladder problems or pathologic reflexes.  There was no intervertebral disc syndrome of the thoracolumbar spine.  The Veteran used constant crutches to ambulate, mainly for left hip pain.  The thoracolumbar spine disability was said to not impact the Veteran's ability to work.  The VA examiner indicated that the neurologic symptoms were related to the non-service-connected lumbosacral disc disease, and that the sacroiliac joint sprain would not cause neurological findings.  It was also said to be impossible to separate the sacroiliac joint pain from the generalized back pain.  The diagnosis was left sacroiliac sprain and status post L4-L5 herniated disc, status post discectomy.

A VA examination report dated in January 2014 shows that physical examination of the lumbar spine revealed 85 degrees of forward flexion; 25 degrees of extension; 15 degrees of right lateral flexion; 30 degrees of left lateral flexion; and 30 degrees of right and left lateral rotation.  Repetitive use testing elicited the same results without additional limitation of motion.  There was less movement and pain on movement after repetitive use.  There was low lumbar lateral tenderness along the top of the pelvis.  Muscle strength was within normal limits.  There were decreased sensory and reflex findings along the lower left extremity.  Straight leg raising was negative.  There no radiculopathy or ankylosis.  There were no other neurological findings, such as bowel or bladder problems or pathologic reflexes.  There was no intervertebral disc syndrome of the thoracolumbar spine.  The Veteran used a Canadian crutch constantly to ambulate, mainly for left hip and back pain.  The thoracolumbar spine disability was said to impact the Veteran's ability to work.  The diagnosis was degenerative disc disease, degenerative joint disease, and status post L4-L5 herniated disc, status post disc surgery for lumbar radiculopathy with no evidence of radiculopathy.

After review of the evidence of record, the Board finds no basis for the assignment of an increased disability rating for the service-connected sacroiliac sprain.  In this regard, thoracolumbar forward flexion has consistently been 60 degrees or greater. In fact, forward flexion was 85 degrees on VA examination in January 2014 and 70 degrees in May 2013.  Moreover, there was no additional loss of motion with repetitive use.  Similarly, combined range of motion of the thoracolumbar spine has consistently been greater than 120 degrees.  VA examination specifically revealed no additional loss of function during periods of flare-up through the May 2013 examination, and in January 2014, it was noted to result in less movement and pain.  Further considering the relevant rating criteria, muscle spasm and guarding was not shown, and abnormal gait was attributed to the service-connected left hip disability.  The spine is not ankylosed.

The schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a,  Diagnostic Code 5243, Note (1).  As indicated above, a separate disability rating has already been established for left sciatica nerve damage under Diagnostic Code 8720.  The Veteran has denied any additional neurological complaints, such as bladder or bowel complaints.   Service connection has not been established for herniated disc of the lumbosacral spine status post laminectomy, therefore, any associated neurological findings are not considered herein.  The evidence does not reveal any additional separately ratable neurological symptoms.

The medical evidence of record also establishes that the Veteran does not have intervertebral disc syndrome.  As such, rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

There is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

For the above reasons, the disability picture presented does not warrant a disability rating in excess of 10 percent for the service-connected left sacroiliac joint sprain  under any applicable criteria.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the 
claim for a disability rating higher than 10 percent.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's left hip and sacroiliac disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's left hip and sacroiliac disabilities is adequately contemplated by the applicable diagnostic criteria.  Indeed, the very symptoms he experiences are addressed by the criteria.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration. 


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a right or left ankle disability is denied.

Service connection for sleep disturbance, to include as secondary to service-connected disabilities, is denied.

A 40 percent disability rating for service-connected status post left hip fracture with left leg shortening prior to October 10, 2006, is granted, subject to the applicable criteria governing effective dates and the payment of monetary benefits.

A 70 percent disability rating for service-connected residuals of left hip replacement, from December 1, 2007, to May 1, 2013, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A 90 percent disability rating for service-connected residuals of left hip replacement, from May 1, 2013, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating greater than 90 percent from May 1, 2013, for service-connected residuals of left hip replacement is denied.

A disability rating greater than 10 percent for service-connected left sacroiliac sprain is denied.


REMAND

As noted above, by rating action dated in July 2014, the RO continued a noncompensable disability rating for the service-connected erectile dysfunction and denied service connection for restless leg syndrome.  In August 2014, the Veteran filed a notice of disagreement.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, and therefore, a remand is required.  See Manlincon, 12 Vet. App. at 238.  The issues should be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issues has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should issue a Statement of the Case as to the issues of an increased disability rating for service-connected erectile dysfunction and service connection for restless leg syndrome.  See Manlincon, supra.  The Veteran should be informed of the time period allowed for filing a substantive appeal.  If, and only if, a timely appeal is filed, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


